          Case 3:08-cv-00486-HTW-LRA Document 77 Filed 11/20/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

    RONNIE EDWARD SMITH                                                                              PETITIONER


    V.                                                CIVIL ACTION NO. 3:08-CV-486 HTW-LRA

    RONALD W. KING                                                                                 RESPONDENT


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson. Said document was filed on August 14, 2020. [Docket

no. 73]. On September 14, 20201, Pro Se Petitioner Ronnie Edward Smith (“Petitioner”) filed his

objections to the Report and Recommendation. [Docket no. 75]. Respondent Attorney General of

Mississippi, on September 21, 2020, filed a timely response to Petitioner’s objections. [Docket no.

76].

          Based upon the evidence therein contained, this Court finds the Report and Recommendation

well-taken; therefore, the Report and Recommendation of the United States Magistrate Judge

[Docket no. 17] is hereby ADOPTED as the order of this Court.

         Further, this Court deems Petitioner’s Rule 60(b) motion to be a successive habeas petition, as

it seeks to attack Petitioner’s conviction and sentence by raising new claims of ineffective assistance

and venue. Petitioner has made no showing that he has received authorization from the Fifth Circuit

Court of Appeals to file a successive application concerning these new claims. This Court, therefore,

lacks jurisdiction to consider these claims at this juncture.



1
 This Court granted Petitioner’s request for additional time to file his objections to the Magistrate Judge’s report. [See
ECF Text only Order dated 9/11/2020].
                                                              1
        Case 3:08-cv-00486-HTW-LRA Document 77 Filed 11/20/20 Page 2 of 2



         This Court hereby DISMISSES WITHOUT PREJUDICE Petitioner’s motion and

supplemental motion to reopen habeas corpus proceedings [Docket nos. 64 and 70] for lack of

jurisdiction because the motions amount to a successive habeas petition.

       This Court further DENIES Petitioner’s motion for an evidentiary hearing [Docket no. 68].

       SO ORDERED AND ADJUDGED this the 20th day of November, 2020.

                                     s/ HENRY T. WINGATE
                                     UNITED STATES DISTRICT COURT JUDGE




                                                  2
